MEMORANDUM **
Douglas and Donna Julian appeal pro se the district court’s order dismissing, pursuant to Fed.R.Civ.P. 12(c), their 42 U.S.C. § 1983 action alleging that state officials and the Third Judicial District Juvenile Court violated their constitutional rights by granting provisional emancipation to their seventeen-year-old daughter. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000), and we affirm.
The district court properly dismissed the Julians’ action under the Rooker-Feldman doctrine because the Julians’ complaint challenged a final determination of a state court, see Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 937 (9th Cir.1998), and also raised federal constitutional claims that are “inextricably intertwined” with that previous judgment, see Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029-30 (9th Cir.2001).
Appellant’s motion to file a late reply brief is granted. The clerk shall file the reply brief received on December 1, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.